DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 14 September 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.

Claim Interpretation
The examiner has drawn the following picture in an attempt to explain the examiner’s interpretation of the structure of the composition being claimed.

    PNG
    media_image1.png
    497
    922
    media_image1.png
    Greyscale

The above-reproduced structure is understood to show all of the components required by the claimed invention with the exception of the diatomic oxygen, which is not shown in the above-reproduced figure.

Multiple Numerical Ranges in Claims – No Indefiniteness Rejection
Various claims such as claim 3 recite multiple numerical ranges. These are understood to be definite and are not rejected on the grounds of 35 U.S.C. 112(b). The examiner presents the following reasons for not rejecting claims drawn to multiple numerical ranges under 35 U.S.C. 112(b). According to MPEP 2173.05(c)(I), use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. However, in this case, the narrower and broader limitations are clearly presented as alternatives; as such, the boundaries of the claim scope are discernable.
Additionally, MPEP 2173.05(h)(I) states that the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." See MPEP 2173.05(h)(I). Similarly, in claim 3, the claim recites about 0.25% to about 1.00% as a broader limitation and about 0.50% as a narrower limitation. The examiner understands the broader numerical range of about 0.25% to about 1.00% recited by the instant claims to be akin to “halogen” and the narrower numerical range of about 0.50% recited by the instant claims to be akin to “chloro.” Therefore, the skilled artisan would have understood that the instant claims, drawn to broad and narrow ranges present as alternatives, would have been definite for essentially the same reason that a Markush group reciting both “halogen” and “chloro” is definite. 

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0209365 A1) as evidenced by Xing et al. (Rotating Electrode Methods and Oxygen Reduction Electrocatalysts, 2014, pages 1-31).
Cho et al. (hereafter referred to as Cho) is drawn to a cosmetic composition, as of Cho, title and abstract. Cho teaches the following in paragraph 0061, relevant portion of the paragraph reproduced below.

    PNG
    media_image2.png
    56
    400
    media_image2.png
    Greyscale

As such, Cho appears to teach a liposome encapsulating an exosome. The examiner understands this teaching to refer to a composition comprising a larger liposome with smaller exosomes encapsulated in the aqueous interior space of the larger liposome. The composition of Cho may be used as an antiwrinkle composition, as of Cho, title.
Cho does not explicitly indicate the presence of diatomic oxygen. Nevertheless, the composition of Cho does include an aqueous phase, as such a phase is needed for liposome formation. As best understood by the examiner, there would inherently have been dissolved oxygen in the aqueous phase of Cho, and the dissolved oxygen would have read on the required diatomic oxygen. As evidence to support this, the examiner cites Xing et al. (hereafter referred to as Xing), which teaches the following on page 6.

    PNG
    media_image3.png
    467
    751
    media_image3.png
    Greyscale

In view of the teachings of Xing, the skilled artisan would have expected that the aqueous phase used to form the liposome and exosome of Cho would have included dissolved oxygen that would have been present due to the exposure of the composition of Cho to air at atmospheric pressure, even though Cho does not explicitly indicate the presence of this dissolved oxygen. This dissolved oxygen reads on the required diatomic oxygen.
As to claim 2, Cho teaches liposomes extracted from stem cells, as of the title of the reference.
Note Regarding Two References in Anticipation Rejection: MPEP 2131.01 states the following: Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an "enabled disclosure;" 
(B) Explain the meaning of a term used in the primary reference; or 
(C) Show that a characteristic not disclosed in the [primary] reference is inherent.
In this case, the examiner clarifies that the reason for the secondary reference Xing is to show (C) that a characteristic not disclosed in the primary reference Cho is inherent. Cho is the primary reference, the relevant characteristic is the presence of dissolved oxygen, and Xing is cited to show that dissolved oxygen is inherently in the aqueous phase of the liposomal composition of Cho even though it was not explicitly disclosed by Cho.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0209365 A1) in view of Ladizinsky (US 2012/0269899 A1).
Cho et al. (hereafter referred to as Cho) is drawn to a cosmetic composition, as of Cho, title and abstract. Cho teaches the following in paragraph 0061, relevant portion of the paragraph reproduced below.

    PNG
    media_image2.png
    56
    400
    media_image2.png
    Greyscale

As such, Cho appears to teach a liposome encapsulating an exosome. The examiner understands this teaching to refer to a composition comprising a larger liposome with smaller exosomes encapsulated in the aqueous interior space of the larger liposome. The composition of Cho may be used as an antiwrinkle composition, as of Cho, title. Cho teaches a preservative in paragraph 0024; as such, the composition of Cho is understood to be preserved.
For the purposes of this rejection, the examiner understands that, purely en arguendo (and in contrast to the assumptions made in the anticipation rejection above), Cho does not teach diatomic oxygen.
Ladizinsky is drawn to oxygen therapy, as of Ladizinsky, title and abstract. See paragraph 0042 of Ladizinsky, reproduced below.

    PNG
    media_image4.png
    185
    403
    media_image4.png
    Greyscale

As such, Ladizinsky appears to teach the use of oxygen (i.e. diatomic oxygen) for treating wrinkles.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the diatomic oxygen of Ladizinsky with the composition of Cho. Ladizinsky teaches that diatomic oxygen is useful in a cosmetic composition for treating wrinkles. Cho also teaches that the composition comprising an exosome encapsulated in a liposome is useful in a cosmetic composition for treating wrinkles. As such, the skilled artisan would have been motivated to have combined the compositions of Ladizinsky and Cho for predictable formation of a cosmetic formulation capable of treating wrinkles with a reasonable expectation of success. Combining prior art elements (e.g. the diatomic oxygen of Ladizinsky and the exosome/liposome combination of Cho) according to known methods to yield predictable results (treatment of wrinkles) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 2, Cho teaches liposomes extracted from stem cells, as of the title of the reference.
As to claim 3, Cho teaches exosomes in an amount of 0.001 to 1% by weight based upon the total weight of the formulation, as of paragraph 0063 of Cho. This overlaps with the claimed range of 0.25% to 1.00% by weight. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 6, Cho teaches PBS (phosphate buffered saline) in paragraph 0109. As best understood by the examiner, the skilled artisan would have understood that PBS is buffered to have a pH in the range of about 7.3 to 7.4, as that is the physiological pH of blood. As such, the skilled artisan would have been motivated to have optimized the pH to have been in the range of about 7.3 to 7.4 as Cho teaches the use of PBS which is buffered at that pH value.
As to claim 7, Ladizinsky teaches less than 10% hydrogen peroxide in paragraph 0036. The skilled artisan would have understood that this would have formed less than 10% diatomic oxygen. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0209365 A1) in view of Ladizinsky (US 2012/0269899 A1), the combination further in view of Giampapa et al. (US 2017/0128355 A1).
Cho is drawn to a cosmetic composition comprising exosomes encapsulated in liposomes for cosmetic wrinkle treatment. Ladizinsky is drawn to diatomic oxygen for cosmetic wrinkle treatment. See the rejection above over Cho in view of Ladizinsky by themselves. Ladizinsky appears to desire the prevention of inflammation, as of Ladizinsky, paragraph 0042.
For the purposes of this rejection, the examiner understands that neither Cho nor Ladizinsky teach dimethyl sulfoxide.
Giampapa et al. (hereafter referred to as Giampapa) is drawn to a topical composition for reducing wrinkles, as of Giampapa, title and abstract. Giampapa teaches the following in paragraph 0029, which is reproduced below.

    PNG
    media_image5.png
    208
    409
    media_image5.png
    Greyscale

As such, as best understood by the examiner, dimethyl sulfoxide has anti-inflammatory properties and is useful as a delivery agent in topical formulations.
Giampapa does not teach exosomes.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the dimethyl sulfoxide of Giampapa with the composition of Cho in view of Ladizinsky. Cho and Ladizinsky are drawn to a cosmetic composition for the treatment of wrinkles, and Ladizinsky suggests an anti-inflammatory component. Giampapa teaches that dimethyl sulfoxide is useful as both an anti-inflammatory and a delivery vehicle in a topical formulation for the treatment of wrinkles. As such, the skilled artisan would have been motivated to have combined the dimethyl sulfoxide of Giampapa with the composition of Cho and Ladizinsky to have predictably provided an anti-inflammatory effect in a topical composition predictably useful for the treatment of winkles with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (dimethyl sulfoxide is known as of Giampapa) for incorporation into a composition (that of Cho in view of Ladizinsky), based on its recognized suitability for its intended use (an anti-inflammatory and/or delivery vehicle in an anti-wrinkle cosmetic composition). See MPEP 2144.07.
As to claim 4, Giampapa teaches 0.5% to 2% dimethyl sulfoxide in paragraph 0029, reproduced above. This overlaps with the required value of 0.001 to about 0.5%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0209365 A1) in view of Ladizinsky (US 2012/0269899 A1), the combination further in view of Lorenz et al. (WO 2012/168050 A1).
Lorenz et al. (WO 2012/168050 A1) is written in German. The examiner has provided an English translation of Lorenz via Google Translate at (https://patents.google.com/patent/WO2012168050A1/en?oq=epsilon+poly-l+lysine – accessed 28 September 2022). All page and paragraph citations will be to the English translation; however, the material cited therein is understood to have been present in the original German document.
Cho is drawn to a cosmetic composition comprising exosomes encapsulated in liposomes for cosmetic wrinkle treatment. Ladizinsky is drawn to diatomic oxygen for cosmetic wrinkle treatment. See the rejection above over Cho in view of Ladizinsky by themselves. Ladizinsky teaches that anaerobic bacteria lead to inflammatory lesions, as of Ladizinsky, paragraph 0007, and appears to desire killing such bacteria, as of Ladizinsky, at least paragraphs 0007 and 0021.
Neither Cho nor Ladizinsky teach epsilon poly-L-lysine.
Lorenz et al. (hereafter referred to as Lorenz) teaches the use of epsilon poly-L-lysine in order to induce antimicrobial peptides in human skin, as of Lorenz, page 1, claim 1 of translation. Lorenz teaches epsilon poly-L-lysine in an amount of 0.0001 to 5.0 wt. %, as of Lorenz, page 1, claim 4 of Lorenz.
Lorenz does not teach exosomes.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the epsilon poly-L-lysine of Lorenz with the composition of Cho in view of Ladizinsky. Cho in view of Ladizinsky are drawn to a skin treatment composition, and Ladizinsky appears to desire a composition with an antimicrobial effect, as of Ladizinsky, paragraphs 0007 and 0021. Lorenz teaches that epsilon poly-L-lysine has an antimicrobial effect by induction of antimicrobial peptides in human skin. As such, the skilled artisan would have been motivated to have combined the epsilon poly-L-lysine of Lorenz with the composition of Cho in view of Ladizinsky in order to have predictably provided the antimicrobial effect desired by Ladizinsky with a reasonable expectation of success.
As to claim 5, the claim recites about 0.015 to 0.035% of epsilon poly-L-lysine. Lorenz teaches epsilon poly-L-lysine in an amount of 0.0001 to 5.0 wt. %, as of Lorenz, page 1, claim 4 of Lorenz. This overlaps with the required amounts of epsilon poly-L-lysine. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0209365 A1) in view of Ladizinsky (US 2012/0269899 A1), the combination further in view of Giampapa et al. (US 2017/0128355 A1) and Lorenz et al. (WO 2012/168050 A1).
Lorenz et al. (WO 2012/168050 A1) is written in German. The examiner has provided an English translation of Lorenz via Google Translate at (https://patents.google.com/patent/WO2012168050A1/en?oq=epsilon+poly-l+lysine – accessed 28 September 2022). All page and paragraph citations will be to the English translation; however, the material cited therein is understood to have been present in the original German document.
Cho is drawn to a cosmetic composition comprising exosomes encapsulated in liposomes for cosmetic wrinkle treatment. Ladizinsky is drawn to diatomic oxygen for cosmetic wrinkle treatment. See the rejection above over Cho in view of Ladizinsky by themselves.
Neither Cho nor Ladizinsky teach dimethyl sulfoxide and/or epsilon poly-L-lysine.
Giampapa et al. (hereafter referred to as Giampapa) is drawn to a topical composition for reducing wrinkles, as of Giampapa, title and abstract. Giampapa teaches the following in paragraph 0029, which is reproduced in the rejection above. As such, as best understood by the examiner, dimethyl sulfoxide has anti-inflammatory properties and is useful as a delivery agent in topical formulations.
Giampapa does not teach exosomes.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the dimethyl sulfoxide of Giampapa with the composition of Cho in view of Ladizinsky. Cho and Ladizinsky are drawn to a cosmetic composition for the treatment of wrinkles, and Ladizinsky suggests an anti-inflammatory component. Giampapa teaches that dimethyl sulfoxide is useful as both an anti-inflammatory and a delivery vehicle in a topical formulation for the treatment of wrinkles. As such, the skilled artisan would have been motivated to have combined the dimethyl sulfoxide of Giampapa with the composition of Cho and Ladizinsky to have predictably provided an anti-inflammatory effect in a topical composition predictably useful for the treatment of winkles with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (dimethyl sulfoxide is known as of Giampapa) for incorporation into a composition (that of Cho in view of Ladizinsky), based on its recognized suitability for its intended use (an anti-inflammatory and/or delivery vehicle in an anti-wrinkle cosmetic composition). See MPEP 2144.07.
Neither Cho nor Ladizinsky nor Giampapa teach epsilon poly-L-lysine.
Lorenz et al. (hereafter referred to as Lorenz) teaches the use of epsilon poly-L-lysine in order to induce antimicrobial peptides in human skin, as of Lorenz, page 1, claim 1 of translation. Lorenz teaches epsilon poly-L-lysine in an amount of 0.0001 to 5.0 wt. %, as of Lorenz, page 1, claim 4 of Lorenz.
Lorenz does not teach exosomes.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the epsilon poly-L-lysine of Lorenz with the composition of Cho in view of Ladizinsky. Cho in view of Ladizinsky are drawn to a skin treatment composition, and Ladizinsky appears to desire a composition with an antimicrobial effect, as of Ladizinsky, paragraphs 0007 and 0021. Lorenz teaches that epsilon poly-L-lysine has an antimicrobial effect by induction of antimicrobial peptides in human skin. As such, the skilled artisan would have been motivated to have combined the epsilon poly-L-lysine of Lorenz with the composition of Cho in view of Ladizinsky in order to have predictably provided the antimicrobial effect desired by Ladizinsky with a reasonable expectation of success.
As to claim 8, the combination of dimethyl sulfoxide, as of Giampapa, epsilon poly-L-lysine of Lorenz, diatomic oxygen of Ladizinsky, and the exosomes encapsulated by the liposomes of Cho is understood to read on the requirements of claim 8.
As to claim 9, Cho teaches liposomes extracted from stem cells, as of the title of the reference.
As to claim 10, Cho teaches exosomes in an amount of 0.001 to 1% by weight based upon the total weight of the formulation, as of paragraph 0063 of Cho. This overlaps with the claimed range of 0.25% to 1.00% by weight. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 11, the claim requires dimethyl sulfoxide in a specific amount. Giampapa teaches 0.5% to 2% dimethyl sulfoxide in paragraph 0029, reproduced above. This overlaps with the required value of 0.001 to about 0.5%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 12, the claim recites about 0.015 to 0.035% of epsilon poly-L-lysine. Lorenz teaches epsilon poly-L-lysine in an amount of 0.0001 to 5.0 wt. %, as of Lorenz, page 1, claim 4 of Lorenz. This overlaps with the required amounts of epsilon poly-L-lysine. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13, Cho teaches PBS (phosphate buffered saline) in paragraph 0109. As best understood by the examiner, the skilled artisan would have understood that PBS is buffered to have a pH in the range of about 7.3 to 7.4, as that is the physiological pH of blood. As such, the skilled artisan would have been motivated to have optimized the pH to have been in the range of about 7.3 to 7.4 as Cho teaches the use of PBS which is buffered at that pH value.
As to claim 14, Ladizinsky teaches less than 10% hydrogen peroxide in paragraph 0036. The skilled artisan would have understood that this would have formed less than 10% diatomic oxygen. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/571,658 in view of Cho et al. (US 2017/0209365 A1).
The instant claims are drawn to a composition comprising exosomes encapsulated in a liposome, diatomic oxygen, and dimethyl sulfoxide and epsilon poly-L-lysine in various dependent claims.
The copending claims are drawn to a composition comprising exosomes, diatomic oxygen, and dimethyl sulfoxide and epsilon poly-L-lysine.
The copending claims differ from the instant claims because the copending claims do not recite a liposome, and thereby do not suggest encapsulating exosomes in a liposome.
Cho et al. (hereafter referred to as Cho) is drawn to a cosmetic composition, as of Cho, title and abstract. Cho teaches the following in paragraph 0061, relevant portion of the paragraph reproduced below.

    PNG
    media_image2.png
    56
    400
    media_image2.png
    Greyscale

As such, Cho appears to teach a liposome encapsulating an exosome.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of the copending claims to have encapsulated the exosome of the copending claims in a liposome. While the copending claims do not recite encapsulation of the exosome in a liposome, Cho teaches that encapsulation of an exosome in a liposome is a known method of delivery of exosomes. As such, the skilled artisan would have been motivated to have encapsulated the exosomes of the copending claims in the liposome of Cho for predictable delivery of said exosomes with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612